Citation Nr: 1751457	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  12-10 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a bilateral foot disability.

4. Entitlement to service connection for a left ankle disability.

5. Entitlement to service connection for a right ankle disability.

6. Entitlement to an initial compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In connection with this appeal, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.


REMAND

The Board finds that additional development is required before the issues currently on appeal are decided.

The Veteran has asserted that he has bilateral foot, knee and ankle disabilities due to active service.  Specifically, the Veteran has asserted that he injured his feet and ankles, in particular his right ankle, after jumping off an armored personnel carrier (APC).  He has also asserted that years of walking, running, and marching in military boots subsequently caused his current knee problems.

The Board acknowledges that the Veteran receives on-going treatment for his disabilities, including his foot, ankle and knee pain through the VA Medical Center.  At a visit in June 2012, the Veteran reported that he started having foot pain while he was in the military over 30 years ago.  He elaborated that he served as a paratrooper, and that the pain had started to worsen in the prior few months, but he indicated that he has had pain in his feet since service.

The Veteran was afforded a VA examination in February 2012 to determine the nature and etiology of his bilateral foot and knee disabilities.  The VA examiner reviewed the Veteran's STRS and VA treatment records.  However, she stated that she was unable to unable to render an opinion as to whether the bilateral foot and knee conditions were incurred or a result of service, as there were no records indicating knee or foot injuries while in service.  The Board finds that the February 2012 opinion is inadequate and cannot serve as the basis of a denial in this case.  Stefl v. Nicholson, 21 Vet. App. 120 (2007; Jones v. Shinseki, 23 Vet. App. 382 (2010).   Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present foot and knee disabilities.

The Board also notes that the Veteran has not been afforded a VA examination to determine the nature or etiology of any existing ankle disabilities.  Competent and credible evidence has been presented that the Veteran's ankle problems are caused or aggravated by his service.  The Veteran has equally alleged that his ankle disabilities began in service.  As such, a VA examination is necessary to determine the nature and etiology of any ankle disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran also asserts that he is entitled to a compensable rating for his service-connected bilateral hearing loss disability.  At his April 2017 Board hearing, the Veteran testified that his hearing acuity had decreased since his last VA examination.  A review of the record shows that the Veteran was last afforded a VA audiology evaluation in September 2013.  As there is an indication that the Veteran's bilateral hearing loss disability has increased in severity since that time, the Veteran should be afforded a new VA audiology evaluation to determine the current level of severity of all impairment resulting from his service-connected bilateral hearing loss disability.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2. Schedule the Veteran for a VA examination(s) with an examiner(s) who has not previously examined the Veteran or provided an opinion in this appeal, to determine the nature and etiology of any currently present foot, ankle and knee disabilities.  The claims file must be made available to, and reviewed by the examiner(s).  Any indicated tests and studies should be provided.

Based on the examination of the Veteran and the review of the record, the examiner(s) should opine as to whether it is at least as likely as not (50 percent or better probability) that any currently present foot, ankle, and knee disabilities had their onset during the Veteran's active service or are otherwise etiologically related to the Veteran's active service.  

The examiner(s) should presume that the Veteran is a reliable historian with regard to his descriptions of the in-service injury and symptoms, and his reports of continuity of symptoms since service.  

The rationale for all opinions expressed must be provided.

3. Then, schedule the Veteran for a VA audiology evaluation to determine the current level of severity of all impairment resulting from the Veteran's service-connected bilateral hearing loss disability.  The claims file must be made available to, and reviewed by the examiner.  The examiner should provide all information required for rating purposes, to specifically include a full description of the functional impact of the Veteran's bilateral hearing loss disability.    

4. Confirm that the VA examination reports and all opinions provided comport with this remand and undertake any additional development determined to be warranted.

5. Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




